___________

                                   No. 95-3642
                                   ___________

United States of America,                *
                                         *
           Appellee,                     *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   Western District of Arkansas.
Benton N. Bass,                          *
                                         *
           Appellant.                    *


                                   ___________

                   Submitted:      April 9, 1996

                          Filed:   May 6, 1996
                                   ___________

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

MORRIS SHEPPARD ARNOLD, Circuit Judge.



     In this direct criminal appeal, Benton N. Bass challenges his
misdemeanor conviction.     We affirm.


     Bass was arrested and charged with interfering with a federal
officer's duties, in violation of 36 C.F.R. § 2.32(a)(1) (1995) ("resisting
. . . or intentionally interfering with a government employee or agent
engaged in an official duty" is prohibited).       See 16 U.S.C. § 3 (Secretary
of Interior shall make regulations deemed necessary for management of
national parks, and any violation of such regulations shall be punished by
up to $500 fine or up to six months imprisonment).        At trial, a National
Park Service Ranger testified that he stopped Bass after observing his
vehicle cross the center line of a roadway in Hot Springs National Park.
According to the Ranger, Bass got out and immediately became hostile
towards the Ranger, demanding that the Ranger issue him a ticket or let him
go.   The Ranger testified that he "finally got [Bass's] driver's license
from him," and returned to the patrol car to run a "check" on it (Trial Tr.
at 15); the Ranger never had an opportunity to issue Bass a traffic
citation, however, because Bass, according to the Ranger, disobeyed
instructions to remain at the rear of his vehicle, and walked away three
times, one time kicking the door of his vehicle shut.   When Bass persisted
in this kind of conduct, ignoring the Ranger's warning that he would be
arrested, he was taken into custody.     Bass also testified.    He denied
displaying any hostility towards the Ranger, but acknowledged demanding the
Ranger issue him a ticket or let him go, and disobeying the Ranger's orders
to stay at the rear of his vehicle.


      The magistrate judge1 found that Bass's refusal to comply with the
Ranger's order to "stand still" constituted interference with the duties
of a federal officer (Mem. Op. at 3), in violation of section 2.32(a)(1),
and fined Bass $250.    Pursuant to Federal Rule of Criminal Procedure
58(g)(2)(B), Bass appealed his conviction to the district court.       The
              2
district court affirmed, noting that "the stop would not have lasted long
but for [Bass's] unwillingness to follow some simple commands" (Order at
4), and concluding that Bass's resistance of these commands violated
section 2.32(a)(1).   On appeal, Bass does not dispute that he refused to
remain at the rear of his vehicle as ordered, but argues that this conduct
was insufficient to sustain a conviction under section 2.32(a)(1).       We
disagree.




       1
       The Honorable Bobby E. Shepherd, United States Magistrate
Judge for the Western District of Arkansas, before whom Bass
consented to be tried pursuant to Federal Rule of Criminal
Procedure 58(b)(3)(A).
        2
       The Honorable Jimm Larry Hendren, United States District
Judge for the Western District of Arkansas.

                                   -2-
      The Ranger was authorized to conduct the traffic stop.         See 16 U.S.C.
§   1a-6(b)   (authorizing   officers   of    National   Park   System   to   conduct
investigations and make arrests).       We think it implicit in the delegation
of the authority to investigate and arrest that the Ranger was authorized
as well to require Bass to remain at the rear of his vehicle in order to
assure the Ranger's personal safety.         Therefore, Bass's failure to comply
with the Ranger's orders interfered with the Ranger's official duties, in
violation of section 2.32(a)(1), and Bass's conviction was proper.


      Although the magistrate judge held that Bass refused to answer the
Ranger's questions, and held that this was also a violation of section
2.32(a)(1), we are dubious about whether such a refusal would be an
interference within the meaning of the regulation, or, if it were, whether
the regulation could be constitutionally applied to such a refusal.               But
Bass does not raise the constitutional point.            More fundamentally, the
magistrate judge's finding that Bass failed to stand at the rear of his
vehicle when told to and moved about in a violent manner in and of itself
compels the legal conclusion that Bass violated the regulation.


      Accordingly, we affirm.


      A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -3-